Citation Nr: 1452283	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  11-10 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for peptic ulcer disease (PUD), claimed as secondary to medication prescribed for service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to March 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

In April 2014, prior to the promulgation of a decision in the appeal, the Veteran indicated in a telephone conversation with RO personnel that a withdrawal of his appeal on the issue of entitlement to service connection for PUD, claimed as secondary to medication prescribed for his service-connected left knee disability, is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to service connection for PUD, claimed as secondary to medication prescribed for service-connected left knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002);38 C.F.R. § 20.204 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, in April 2014, the Veteran withdrew the issue of entitlement to service connection for PUD, claimed as secondary to medication prescribed for service-connected left knee disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.  


ORDER

The appeal as to service connection for PUD, claimed as secondary to medication prescribed for service-connected left knee disability, is dismissed.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


